Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this' circuit.
PER CURIAM:
Sidney B. Harr appeals the district court’s order adopting the magistrate judge’s recommendation to grant Defendant’s Fed.R.Civ.P. 12(b)(6) motion to dismiss his complaint alleging Defendants violated his civil rights. We have reviewed the record and find no reversible error. *16Accordingly, we deny Harr’s motion to schedule oral argument and affirm the district court’s judgment. See Harr v. Brodhead, No. 1:11-cv-0026S-TDS-JEP, 2012 WL 719953 (M.D.N.C. March 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.